Citation Nr: 0002348	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  94-32 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for the 
residuals of a left ear tympanoplasty with otitis media, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from September 1970 to 
December 1971 and from August 1978 to August 1979.

This appeal arises from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) regional office 
(RO).  In March 1999, the Board of Veterans' Appeals (Board) 
remanded this case to the RO for additional evidentiary 
development.  The case is again before the Board for 
consideration.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and all evidence 
necessary for an equitable disposition of the veteran's claim 
has been developed.

2.  Total deafness in the right ear is not shown.

3.  The average pure tone decibel loss in the left ear was 19 
decibels.  Left ear speech recognition was 92 percent based 
on the W22 word list and 40 percent based on the Maryland CNC 
word list.

4.  There is no evidence that the service connected left ear 
disorder has caused repeated hospitalizations, marked 
interference with employment, or otherwise rendered 
application of the regular schedular standards impractical.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a left ear tympanoplasty with otitis media are 
not met.  38 U.S.C.A. §§ 1155, 1160, 5107 (West 1991); 
38 C.F.R. §§ 3.383, 4.85, 4.86, 4.87, 4.87a, Diagnostic Codes 
6100, 6101, 6200, 6201, 6210 (1998); 38 C.F.R. 
§§ 3.321(b)(1), 3.383, 4.14, 4.85, 4.86, 4.87, Diagnostic 
Code 6100, 6200, 6201, 6210 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The report of a May 1999 Department of Veterans Affairs (VA) 
ear disease examination indicates that the veteran's ear 
complaints centered on the right ear.  The report notes the 
left auditory canal appeared normal.  The left tympanic 
membrane showed some thickening and moistness.  There was no 
evidence of middle ear effusion, no infectious process was 
present at the time of the examination, and there were no 
tympanic membrane perforations.  The diagnosis was otitis 
externa.

The report of a June 1999 VA audiological evaluation notes 
that the veteran complained of significant ear pain.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
-
-
-
-
LEFT
25
20
20
15
20

The right ear was not tested due to pain.  The report 
indicates that the right ear seemed to have some hearing loss 
although results were inconsistent.  The average left ear 
loss was 19 decibels.  Speech audiometry revealed speech 
recognition ability of 36 percent in the right ear and 40 
percent in the left ear based on the Maryland CNC work list.  
Speech recognition ability based on the W22 word list (loud 
voice presentation) was 76 percent in the right ear and 92 
percent in the left ear.  The report indicates that the 
speech discrimination scores obtained based upon loud voice 
were a better indication of true discrimination ability based 
on the reported thresholds.  The left ear results were 
consistent with all of the testing.  The diagnosis was left 
ear results suggested normal hearing acuity.

II. Legal analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In this case, the veteran has asserted 
that his left ear disability is worse than currently 
evaluated, and he has thus stated a well-grounded claim.

The veteran has not indicated that additional relevant 
evidence of probative value may be obtained which has not 
already been sought and associated with the claims folder.  
The veteran's treatment records have been associated with the 
claims file, and he  has been accorded an appropriate VA 
examination.  Accordingly, the Board finds that the duty to 
assist, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In a September 1972 rating decision, service connection for 
"rupture of eardrum with secondary otitis media, healed, 
P.O. [post operative] tympanoplasty, left" was granted with 
a noncompensable disability rating assigned.  A February 1981 
rating decision indicates that the veteran had been on active 
duty from August 1978 to August 1979 and reclassified the 
disability as "P.O. tympanoplasty, left, with otitis 
media."  The noncompensable rating was continued.  An April 
1985 rating decision increased the disability rating to 10 
percent.  The 10 percent rating has remained in effect since 
that time.  The veteran is also service connected for 
tinnitus with a 10 percent disability rating assigned.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (Schedule).  The disability ratings are based on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 
(1991); 38 C.F.R. §§ 4.1, 4.2 (1996).  

The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
disability manifestations under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (1999).

During the pendency of the veteran's appeal, the regulations 
applicable to rating diseases of the ear were amended, 
effective June 10, 1999.  64 Fed. Reg. 25,202 (May 11, 1999).  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must consider whether the old 
criteria or the new criteria are more favorable to the 
veteran, from the effective date of the new regulations.  If 
neither is more favorable, the new criteria are to be applied 
from their effective date.

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Diagnostic Code 6200 (chronic suppurative otitis media) has 
been assigned to the veteran's left ear disability.  Under 
the old criteria, a 10 percent disability rating under this 
code requires continuance of the suppurative process, to be 
combined with ratings for loss of hearing.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6200 (1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Diagnostic Code 6201 for chronic catarrhal otitis media 
provides that the disability will be rated based on hearing 
loss.  38 C.F.R. § 4.87a, Diagnostic Code 6201 (1998).

Under the criteria of Diagnostic Code 6210, diseases of the 
auditory canal with swelling, dry and scaly or serous 
discharge, or itching that requires frequent and prolonged 
treatment warrants a 10 percent rating.  38 C.F.R. § 4.87a, 
Diagnostic Code 6210 (1998).

Under the revised rating criteria, chronic suppurative otitis 
media, mastoiditis, or cholesteatoma (or any combination) 
warrants a 10 percent rating during suppuration or with aural 
polyps.  Hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of the skull are evaluated separately.  38 C.F.R. § 4.87, 
Diagnostic Code 6200 (1999).

The revised criteria for Diagnostic Code 6201 provide that 
chronic nonsuppurative otitis media with effusion (serous 
otitis media) will be rated based on impairment of hearing.  
38 C.F.R. § 4.87, Diagnostic Code 6201 (1999).

Under the revised provisions of Diagnostic Code 6210, chronic 
otitis externa with swelling, dry and scaly or serous 
discharge, and itching that requires requiring frequent and 
prolonged treatment warrants a 10 percent disability rating.  
38 C.F.R. § 4.87, Diagnostic Code 6210 (1999).

The veteran's service connected otitis media is currently 
rated as 10 percent disabling.  This is the maximum 
disability rating that is available under both the original 
and revised rating criteria of Diagnostic Code 6200, with 
hearing loss to be rated separately.  It is noted that the 
revised provisions of Diagnostic Code 6200 provide that 
tinnitus that is a complication of otitis media is evaluated 
separately.  However, the veteran already has a separate 10 
percent rating for tinnitus.  Therefore, a higher disability 
rating under these criteria is not available.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6200 (1998); 38 C.F.R. § 4.87, 
Diagnostic Code 6200 (1999).  

The May 1999 VA ear disease examination report shows a 
diagnosis of otitis externa.  Under the original and revised 
rating criteria of Diagnostic Code 6210, the maximum 
disability rating for ear canal disease or otitis externa is 
10 percent, which is the currently assigned disability 
rating.  Accordingly, an increased disability rating under 
these criteria is not available.  38 C.F.R. § 4.87a, 
Diagnostic Code 6210 (1998); 38 C.F.R. § 4.87, Diagnostic 
Code 6210 (1999).  

The revised provisions of Diagnostic Code 6200 provide that 
hearing loss that is a complication of otitis media is to be 
rated separately.  Additionally, the provisions of both the 
original and revised criteria of Diagnostic Code 6201 provide 
that chronic catarrhal otitis media and chronic 
nonsuppurative otitis media will be rated based on impairment 
of hearing.  38 C.F.R. § 4.87a, Diagnostic Code 6201 (1998); 
38 C.F.R. § 4.87, Diagnostic Codes 6200, 6201 (1999).  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent, based on the degree of hearing 
impairment as determined by audiological evaluation, and 
application of the results of the audiological evaluations to 
tables to determine the degree of disability.  The average 
pure tone threshold is the average decibel loss at 1000, 
2000, 3000, and 4000 Hertz.  Evaluations derived from the 
rating schedule are intended to make proper allowance for 
improvement by hearing aids.  38 U.S.C.A. §§ 1155, 1160(a) 
(West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 
6100 and 6101 (1998).  The assignment of disability ratings 
for hearing impairment is achieved by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992). 

Under the revised rating criteria for evaluating ear 
disorders, there was no change to the tables used to 
determine the degree of hearing loss disability.  64 Fed. 
Reg. 25,202 (1999).  The criteria continue to provide 
evaluations of unilateral defective hearing that range from 
noncompensable to 10 percent with the average pure tone 
threshold remaining the average decibel loss at 1000, 2000, 
3000, and 4000 Hertz.  38 U.S.C.A. §§ 1155, 1160(a) (West 
1991); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (1999).  

When service connection has been established for unilateral 
hearing loss disability, the severity of any hearing loss in 
the ear that is not service-connected will be considered, for 
VA disability rating purposes, only when total deafness in 
the nonservice-connected ear is demonstrated.  38 U.S.C.A. 
§ 1160(a) (West 1991); 38 C.F.R. § 3.383 (1998, 1999).

Service connection has only been established for the left 
ear.  The results of the June 1999 VA audiological evaluation 
indicate that the average pure tone decibel loss for 1000, 
2000, 3000, and 4000 Hertz was 19 decibels.  The examination 
report indicates speech recognition ability of 92 percent 
based on the W22 word list which the report indicates is a 
better indication of discrimination ability.  The left ear 
average pure tone loss and speech recognition ability result 
in numeric designation I, in accordance with Table VI, 
Numeric Designation of Hearing Impairment.  Since total 
deafness is not demonstrated in the right ear, numeric 
designation I is assigned to reflect normal hearing.  
VAOPGCPREC 32-97.  When these numeric designations are 
applied to Table VII, Percentage Evaluations for Hearing 
Impairment, the disability rating is noncompensable (0%).  If 
the speech recognition value of 40 percent from the Maryland 
CNC word list is used instead of the value derived from the 
W22 word list, the numeric designation is VIII based on Table 
VI.  When this value and numeric designation I for the right 
ear is applied to Table VII, the disability rating is again 
noncompensable (0%).  Therefore, the preponderance of the 
evidence is against granting an increased disability rating 
for left ear hearing loss under the original rating criteria.  
38 U.S.C.A. §§ 1155, 1160(a) (West 1991); 38 C.F.R. §§ 3.383, 
4.85, 4.86, 4.87, Diagnostic Codes 6100 and 6101 (1998).

While the June 1999 VA examination report indicates that the 
W22 word list was a better indication of speech recognition 
ability, the revised rating criteria for hearing loss specify 
that the Maryland CNC word list is to be used.  As noted 
above, the numeric designation for the left ear based on the 
Maryland CNC word list is VIII from Table VI.  Since total 
deafness is not demonstrated in right ear, numeric 
designation I is assigned to the right ear.  38 C.F.R. 
§ 4.85(f) (1999).  When these values are applied to Table 
VII, the disability rating under the revised criteria is 
again noncompensable (0%).  38 U.S.C.A. §§ 1155, 1160(a) 
(West 1991); 38 C.F.R. §§ 3.383, 4.85, 4.86 Diagnostic Code 
6100 (1999).  

The veteran's representative at the Board has argued that 
consideration should be given to granting an increased rating 
on an extraschedular basis under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).  The representative asserts that such a 
rating is warranted, because the veteran is assigned the 
maximum disability rating under the schedule for his 
condition.  The governing norm for consideration of an 
extraschedular evaluation is that the case present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  

There is no evidence in the claims file that the service 
connected left ear disorder has caused repeated 
hospitalizations, marked interference with employment, or 
otherwise rendered the Schedule impractical, and neither the 
veteran nor the representative has submitted such evidence.  
Furthermore, the argument that the veteran is assigned the 
maximum schedular evaluation is incorrect.  Although no 
higher evaluation than 10 percent is available under 
Diagnostic Code 6200, that code does provide for separate 
evaluation of hearing loss, and higher ratings for hearing 
loss are available under the rating schedule.  Accordingly, 
there is no basis for consideration of an extraschedular 
evaluation for the veteran's left ear disability.  38 C.F.R. 
§ 3.321(b)(1) (1999); VAOPGCPREC 6-96.

Evaluation of the veteran's service connected left ear 
disorder is the same whether considered under the old or the 
revised rating criteria.  Accordingly, neither is more 
favorable.  Based on the above, the preponderance of the 
evidence is against the veteran's claim for an increased 
disability rating for the residuals of a left ear 
tympanoplasty with otitis media.  38 U.S.C.A. §§ 1155, 1160, 
5107 (West 1991); 38 C.F.R. §§ 3.383, 4.85, 4.86, 4.87, 
4.87a, Diagnostic Codes 6100, 6101, 6200, 6201, 6210 (1998); 
38 C.F.R. §§ 3.321(b)(1), 3.383, 4.14, 4.85, 4.86, 4.87, 
Diagnostic Code 6100, 6200, 6201, 6210 (1999).  



ORDER

An evaluation in excess of 10 percent for service-connected 
residuals of a left ear tympanoplasty with otitis media is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

